Citation Nr: 0815399	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-29 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for bladder cancer due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of April 2006 and 
August 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

The issue of direct/chronic disease presumptive service 
connection for bladder cancer is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional information is 
required on his part.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is therefore is presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
time.

2.  The Secretary of VA has specifically determined that 
there is no positive association between herbicide exposure 
and bladder cancer.


CONCLUSION OF LAW

Bladder cancer may not be presumed to be the result of 
herbicide exposure during active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The Secretary clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for urinary bladder cancer.  See Notice, 68 Fed. Reg. 27,630- 
41 (May 20, 2003).  Thus, the Board finds that a VA 
examination is not necessary to determine whether the 
veteran's bladder cancer is presumptively linked to his 
exposure to herbicides during his period of service.  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Service Connection due to herbicide exposure

The veteran seeks service connection for bladder cancer due 
to exposure to herbicides, even though the scientific 
community, such as the National Academy of Sciences (NAS), 
has not found a definite link.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  The following diseases are deemed associated with 
herbicide exposure, under VA law: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and diabetes mellitus (Type 2).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  
Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  

Regarding whether his bladder cancer is related to exposure 
to herbicides (Agent Orange) in service, the veteran's 
service records clearly demonstrate he served in the Republic 
of Vietnam during the required period.  He is presumed to 
have been exposed to Agent Orange in service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii).  The regulations, however, do not 
provide presumptive service connection for bladder cancer 
based on exposure to Agent Orange.  38 C.F.R. § 3.307, 3.309.  
The VA Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 57586-57589 (1996).

The Secretary clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for urinary bladder cancer.  See Notice, 68 Fed. Reg. 27,630- 
41 (May 20, 2003).  This determination was made by the 
Secretary in conjunction of research and studies performed by 
the NAS.  The Secretary's determination noted that urinary 
bladder cancer is the most common of the genitourinary tract 
cancers.  Bladder cancer incidence increases greatly with age 
over 40 years.  The most important known risk factor for 
bladder cancer is smoking.  Occupational exposures to 
aromatic amines (also called arylamines), polycyclic aromatic 
hydrocarbons (PAHs), and certain other organic chemicals used 
in the rubber, leather, textile, paint products, and printing 
industries are also associated with higher incidence of 
bladder cancer.  High-fat diets have been implicated as risk 
factors, along with exposure to the parasite Schistosoma 
haematobium.  Exposure to inorganic arsenic is also a risk 
factor for bladder cancer, and cacodylic acid is a metabolite 
of 


inorganic arsenic.  The data remain insufficient to conclude 
that studies of inorganic arsenic exposure are directly 
relevant to exposure to cacodylic acid.  Therefore, NAS did 
not consider the literature on inorganic arsenic.

NAS in its initial report, entitled "Veterans and Agent 
Orange: Health Effects of Herbicides Used in Vietnam," (VAO) 
on July 27, 1993, and Update 1996 stated that there was 
limited or suggestive evidence of no association between 
exposure to herbicides used in Vietnam or the contaminant 
dioxin and urinary bladder cancer.  NAS, beginning with 
Update 1998, changed that conclusion to inadequate or 
insufficient information regarding an association.  In Update 
2002, NAS reviewed an updated occupational study of mortality 
in Dow chemical workers potentially exposed to herbicides 
(Burns CJ, Beard KK, Cartmill JB. 2001.  Mortality in 
chemical workers potentially exposed to 2,4-
dichlorophenoxyacetic acid (2,4-D) 1945-1994: an update. 
Occupational and Environmental Medicine 58(1):24-30), which 
found no increased risk of mortality due to bladder cancer.  
NAS also reviewed Revich et al. (2001), in which an increase 
in age-adjusted bladder cancer incidence was shown in 
Chapaevsk when compared to the Samara Region of the Russian 
Republic.  NAS noted, however, that the study did not control 
for occupation and smoking history, and there was no 
information on the number of cases included in the analysis 
or the completeness of surveillance for cancer in Chapaevsk 
and the Samara region.  In Update 2002, NAS concluded that 
there is no evidence to support changing the "inadequate or 
insufficient" categorization for bladder cancer.  Taking 
account of the available evidence and NAS analysis, the 
Secretary has found that the credible evidence against an 
association between herbicide exposure and urinary bladder 
cancer outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.  See 68 Fed. Reg. at 27,634.

The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).  However, bladder cancer was 
specifically 


noted as a disease which does not qualify for an Agent Orange 
presumption. See Update 1996.   Therefore, although the 
veteran's private physician submitted a letter in February 
2006 linking his bladder cancer to his exposure to herbicides 
while in Vietnam, that opinion is not sufficient to establish 
presumptive service connection, as only those diseases 
specifically noted to be presumptive diseases warrant 
consideration.  

Accordingly, bladder cancer may not be presumed to have been 
incurred during active military service due to herbicide 
exposure (including Agent Orange exposure), and service 
connection is not warranted on a presumptive basis.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  This matter is addressed in the Remand portion 
of this decision, below.


ORDER

Entitlement to service connection for bladder cancer, 
secondary to herbicide exposure, is denied.


REMAND

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  As noted, bladder 
cancer is not among the diseases subject to such presumptive 
service connection.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.307(d), 3.309(e).  The Federal Circuit, however, has 
determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including bladder cancer, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the veteran 
currently has a claimed disability.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and 
development of bladder cancer to a degree of 10 percent or 
more within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran has submitted a February 2006 statement from his 
private physician, Dr. J.A.W., Jr., M.D., in which the 
physician noted that the veteran had significant exposure to 
Agent Orange during his period of active duty in Vietnam and 
that he had been diagnosed with bladder cancer.  The 
physician went on to state that the veteran had no other risk 
factors for developing bladder cancer, and that he felt that 
a direct correlation between exposure to Agent Orange and his 
development of bladder cancer existed.  It was also noted 
that the veteran's twin brother had no bladder abnormalities, 
but a similar military record with the exception that the 
veteran's brother had not been exposed to Agent Orange.

As a result, the Board finds that a VA examination is 
necessary to determine whether the veteran's bladder cancer 
is related to his period of honorable service, as the 
standards of the Court's recent decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have been met.  Under 
McLendon, VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 
 
Although the veteran has presented no competent medical 
evidence of an in-service injury or disease, and none is 
evident from the service medical records, the veteran has 
provided an etiological opinion linking his current diagnosis 
to his period of active duty.  A medical nexus opinion, under 
the circumstances presented in this case, is warranted, as 
there is competent evidence of a current disability, and 
evidence within the veteran's claims file has linked his 
disorder to the his active service.  



Therefore, the veteran should be afforded a VA examination to 
determine if his diagnosis of bladder cancer is etiologically 
related to service and/or was initially manifest to a 
compensable degree within one year of the veteran's 
separation from service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his bladder cancer.  Any 
necessary testing should be performed.  
The examiner should review pertinent 
documents in the claims folder in 
connection with the examination.  The 
examiner should opine as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
bladder cancer is etiologically related to 
service and/or was initially manifest to a 
compensable degree within one year of the 
veteran's separation from service in 
November 1969.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case, 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


